DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of foreign application EP18185154.4, filed July 24, 2018. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on May 23, 2022 is acknowledged.  Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 1, drawn to a method to monitor and control the temperature of a sample holder of a laboratory instrument during execution of a temperature profile on the sample holder, recites the active steps of controlling the thermoelectric element to heat or cool the sample holder to at least one set-point temperature of the temperature profile, and measuring, via the at least three identical temperature sensors, at least three actual temperatures of the sample holder and transmit the at least three measured actual temperatures to the control device.  It is further noted that the claim also recites the steps of comparing the at least three measured actual temperatures with a predefined maximum permissible temperature deviation range from the at least one set-point temperature, calculating at least three temperature differences between each of the at least three measured actual temperatures, comparing each of the at least calculated temperature differences with a predefined maximum permissible temperature deviation range, and determining either to continue to execute the temperature profile on the sample holder, or to abort execution of the temperature profile on the sample holder.  It is also noted that claim 10 also recites similar limitations that comprise calculating temperature differences, comparing measured and calculated temperatures and determining temperature deviations.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to comparing measured and calculated temperatures, calculating temperature differences and determining a further execution step, claims 1-10 were reviewed with regard to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019). 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, it is noted that the steps of comparing measured and calculated temperatures, calculating temperature differences and determining a further execution step, are performed via a control device (such as a computer with one or more processors and memory; see page 3, line 28 to page 4, line 13 and page 11, lines 6-19 of the specification).  Therefore, these steps are not considered to be mental processes performed in the human mind, and therefore these limitations do not fall within the enumerated groupings of abstract ideas and thus are not considered judicial exceptions.  Therefore, the review is complete and the invention as claimed qualifies as eligible subject matter. 

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The first purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of February 22, 2022.  In addition, claims 2-10 are amended to correct several grammatical errors. 

The application has been amended as follows:
In the Claims:
Claims 11-15 are now canceled. 

	The second line of claim 1 is amended to read:
instrument during execution of a temperature profile on the sample holder, wherein the laboratory

The first word of the preamble of claims 2-4 and 6-10 is amended to read:
		The method 

The preamble of claim 5 is amended to read:
		The method according to claim 4, 

The last word of claim 6 is amended to read:
		recess. 

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the prior art, as no prior art references were identified that teach a method to monitor and control the temperature of a sample holder of a laboratory instrument during execution of a temperature profile on the sample holder as currently claimed.  The closest prior art reference of Federer, P. (U.S. Patent Pub. No. 2009/0120104, cited on IDS of 05/23/2022) teaches a thermal block unit for thermal treatment of samples, such as for amplification of nucleic acids by performing the polymerase chain reaction (PCR), wherein the thermal block unit may be a thermal block cycler capable of cycling samples through a range of temperatures or a temperature profile required for PCR (see Abstract and paragraphs 12, 23 and 39).  Federer further teaches that the thermal block unit comprises one or more temperature regulating units such as Peltier elements, part 11, one or more heat sinks, part 12, a sample block that is in close thermal contact with the Peltier elements and comprising recesses for receiving a multiwell plate, parts 13 and 15, a cover that may allow optical detection, part 16, and multiple sensors located in each section of the thermal block unit, part 17 (see paragraph 56 and Figure 1).  The thermal block unit may also comprise a thermal block interface, part 18, that further comprises a thermal block processor, part 20, for processing digital signals directly within the thermal block unit (paragraphs 58-60), while the instrument that the thermal block unit is housed in may comprise a controller processor, part 40, for processing the digital signals received from the thermal block unit via the thermal block interface (paragraph 61 and 62 and Figure 2).  In addition, Federer teaches a method for thermal treatment of samples using the thermal block unit that comprises measuring temperatures at different locations of the thermal block unit with temperature sensors, converting measured temperature signals into digital signals within the thermal block unit, processing digital signals, and controlling temperature regulating units in response to the processed signals (paragraphs 14, 19, 35 and 51).  However, Federer is silent with regard to measuring at least three actual temperatures of the sample holder using at least three identical temperature sensors comprised in the sample holder, and transmitting the at least three measured actual temperatures to a control device, wherein the control device compares the at least three measured actual temperatures with a predefined maximum permissible temperature deviation range from one or more set-point temperatures, calculates at least three temperature differences between each of the at least three measured actual temperatures, compares each of the at least three calculated temperature differences with a predefined maximum permissible temperature difference range, and determines a further execution step as either continuing to execute the temperature profile on the sample holder if at least two of the measured actual temperatures are within the predefined maximum permissible temperature deviation range and if at least one of the at least three calculated temperature differences is within the predefined maximum permissible temperature difference range, or aborting execution of the temperature profile on the sample holder if less than two of the measured actual temperatures are within the predefined maximum permissible temperature deviation range and if none of the at least three calculated temperature differences is within the predefined maximum permissible temperature difference range. 
Other references in the field of temperature monitoring of thermal cycling or laboratory heating instruments using multiple temperature sensors that are of particular interest to the currently claimed invention include McGahhey et al. (U.S. Patent Pub. No. 2008/0212643), Goemann-Thoss et al. (U.S. Patent Pub. No. 2010/0116896, cited on IDS of 07/18/2019), Mansky et al. (U.S. Patent No. 6,535,824), and Matsuo, Y. (U.S. Patent No. 5,255,149, cited on IDS of 05/23/2022). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637